EXAMINER’S COMMENT

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is U.S. Patent Pub. No. 2016/0202112 (Kubota et al.), which discloses a signal level detection device where signals are generated out-of-phase based off of an original signal to provide controlled damping of a real-time damper in a sprung mass system.  See Figs. 2-6; para. 0002, 0005, 055-62, 0070.  However, Kubota does not disclose the independent claim 1 and 12 limitations of a target periodic vibration with a velocity component and an elasticity component that are 90 degrees out-of-phase with each other and reshaping the electric drive signal wherein a projection of the injected force component is 180 degrees out-of-phase with the elasticity component of the target periodic vibration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        January 27, 2022